ORDER
PER CURIAM.
Appellant, Craig D. White (“Defendant”), appeals from the judgment of the Circuit Court of the City of St. Louis convicting him, after a jury trial, of child molestation in the first degree, section 566.067, RSMo 2000.1 Defendant was sentenced to ten years imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000 unless otherwise indicated.